Kane, J. (dissenting).
Claimant’s errand was fulfilled and came to an end when he returned the injured worker to the job site. That is all he was ever asked to do and, having completed that task, his subsequent homeward journey was a purely personal activity. The majority opinion unrealistically expands the scope of that errand when it says that he was "implicitly required” to return the Lopes vehicle to its owner. Claimant never maintained that he had received any such instruction and his foreman did not testify. The decisive feature of this case has nothing to do with where claimant resided or which vehicle he employed in his assignment; it has everything to do with the happenstance that he arrived back at the job site shortly after work was completed that day. It can scarcely be doubted that had he returned but 10 minutes earlier while work was still in progress, the injury he thereafter received on his homeward trip would then be regarded as noncompensable for it would not have been sustained in the course of his employment. The truly fortuitous circumstance of this case is that claimant’s departure for home was delayed somewhat because his errand took longer than anticipated or that his journey occurred at a slightly different time because the usual work day was unexpectedly shortened. In either event, since it was not alleged that claimant encountered any special inconvenience, hazard or trouble as a result thereof, there is simply no basis or warrant in this record to view that journey as an integral portion of his initial employment related errand and his claim should be dismissed (cf. Matter of Trent v Collins Tuttle & Co., 20 AD2d 948).